SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VOICESERVE, INC. (Exact Name of Small Business Issuer in its Charter) DELAWARE (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) Cavendish House 369 Burnt Oak Broadway Edgware, Middlesex HA8 5AW Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Cavendish House 369 Burnt Oak Broadway Edgware, Middlesex HA8 5AW (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Proposed Maximum Aggregate Offering Price per share Amount of Registration fee Common Stock, par value $0.001 3,965,875 $.35 $1,388,056 $42.61 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by the price shareholders were sold to our shareholders in a private placement memorandum. The price of $0.35 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED JULY 12,2007 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. VOICESERVE, INC. 3,965,875SHARES OF COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange and have no voting rights. The 3,965,875 shares of our common stock can be sold by selling security holders at a fixed price of $.35 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFIORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: July 12, 2007 TABLE OF CONTENTS PAGE Summary Financial Data 2 Risk Factors 2 Use of Proceeds 4 Determination of Offering Price 4 Dilution 4 Selling Shareholders 5 Plan of Distribution 6 Legal Proceedings 7 Directors, Executive Officers, Promoters and Control Persons 7 Security Ownership of Certain Beneficial Owners and Management 8 Description of Securities Interests of Named Experts and Counsel 9 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 10 Organization Within Last Five Years 11 Description of Business 11 Plan of Operation 16 Description of Property 17 Certain Relationships and Related Transactions 17 Market for Common Equity and Related Stockholder Matters 17 Executive Compensation 19 Available Information 20 Index to Financial Statements F ABOUT OUR COMPANY Voiceserve, Inc. (formerly known as 4306, Inc.) was incorporated on December 9, 2005, under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Prior to February 20, 2007, we had been in the developmental stage since inception and had no operations to date other than issuing shares to our original shareholder. On February 20, 2007, pursuant to a Stock Purchase Agreement and Share Exchange between Voiceserve Limited, a United Kingdom corporation, and us (the "Agreement"), we obtained all of the issued and outstanding shares of Voiceserve Limited. Pursuant to the Agreement, Voiceserve Limited became our wholly owned subsidiary. Now through Voiceserve Limited, we are a development stage company. Pursuant to this Agreement, we changed our name to Voiceserve, Inc. We are located in London, England and we develop easy-to-use features for callers to communicate in more ways, more affordably and with better sound quality than ever before. Our software allows us to offer global consumers, superior-quality voice calls over the Internet and from mobile phones. Superior sound quality, nearly limitless growth capability and low barriers to entry, are positive features of our business model. To benefit from our calls, users need simply to purchase any of our products ranging from the SIM to the USB handset. We are cross-compatible for a wide range of different computer platforms and devices including Windows, and Pocket PC and most Mobile phones. Our users enjoy unlimited mobility and can log in to their own account and access their contact list from any laptop, PocketPC or PDA worldwide. Our objective is to market the products and service and to offer it worldwide under the “Voiceserve” brand name. We expect to derive our revenue from the sale of our products and services.
